

EXHIBIT 10.14


AMENDMENT
TO
PERRIGO COMPANY
NONQUALIFIED DEFERRED COMPENSATION PLAN


WHEREAS, Perrigo Company (the “Company”) maintains the Perrigo Nonqualified
Deferred Compensation Plan, as amended and restated effective January 1, 2007
(the “Plan”); and


WHEREAS, it is now deemed desirable to amend the Plan to eliminate the minimum
elective deferral requirement from the Plan;


NOW, THEREFORE, by virtue and in exercise of the amending authority reserved by
the Company pursuant to Section 10.2 of the Plan and delegated to the Retirement
Plan Committee pursuant to Section 11.1 of the Plan, the Plan is hereby amended
as follows:
1.    Effective January 1, 2010 by deleting Section 3.1 of the Plan in its
entirety and substituting the following new Section 3.1 therefor:
“3.1    Minimum Deferrals.    
(a)    Base Annual Salary, Annual Bonus and Directors Fees. For each Plan Year
beginning prior to January 1, 2010, a Participant may elect to defer, as his or
her Annual Deferral Amount, Base Annual Salary, Annual Bonus and/or Directors
Fees. Such amounts must total, in the aggregate, at least $5,000. If an election
is made for less than that amount or if no election is made, the amount deferred
shall be zero.
(b)    Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, the minimum deferral
shall be an amount equal to the minimum set forth above, multiplied by a
fraction, the numerator of which is the number of complete months remaining in
the Plan Year and the denominator of which is 12.
(c)    Elimination of Minimum Deferral Amount. Effective January 1, 2010, the
$5,000 annual minimum deferral amount set forth in paragraph (a) above shall no
longer apply.”
*    *    *




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer this 3rd day of December, 2009.    


PERRIGO COMPANY




By: Michael R. Stewart_______________


Its: Sr VP Global Human Resources______



- 2 -
CH01/ 25424082.2